Title: To James Madison from Jacob Crowninshield, 14 January 1805 (Abstract)
From: Crowninshield, Jacob
To: Madison, James


14 January 1805, Washington. “I have been requested to transmit the enclosed Protest [not found] to your Department. I am well acquainted with Willm Pittman who has signed that instrument. He is a native of Salem in Massachusetts where his family & friends reside, and many of them are personally known to me. Mr. Pittman’s case appears to have been an extremely hard one and it would give me great pleasure if any relief could be rendered to him. At any rate the British Govern’t. ought to pay him for his services on board L’Arcule and Vigilant. His right to prize money as an American Citizen for services on bd a belligerant ship may be questioned but his wages are clearly due. Mr. Pittman has not the means of prosecuting his claim in England but altho among the numerous impressments others will be found bearing harder on the personal liberty of the American Citizen, permit me still to express a hope that his case may at least stand recorded on your files, in order that if justice is ever rendered for the outrages committed on our Seamen, the name of this unfortunate individual may not be wholly forgotten.”
